DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on August 25, 2022 have been entered. Claims 1-2, 4-10, 12-17, and 19-20 are still pending in this application with claims 1, 9, and 16 being independent.

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues: 
“…Dunmire describes that that ‘customers who have called [a customer call center] in connection with a reason code may experience similar [telecommunication] network events which may be recorded in network event data.’ See Dunmire at paragraph 12. The network event data may include ‘call detail records (CDRs), trouble ticket system reports, billing system reports, provisioning system reports, television viewing records, or clickstream records, and so forth.’ See Dunmire at paragraph 42. Dunmire also describes that the network event data may be ‘collected from devices at the customer premises, such as gateways, routers, set top boxes, and
so forth.’ See Dunmire at paragraph 42. Thus, Dunmire at best describes collecting network event data from devices at customer premises.”  (Remarks, page 6)


In response, Examiner respectfully disagrees with the characterization of Dunmire. Application’s attention is directed to Dunmire in paragraph 0042, where it states: “The network event data and the customer account data may be obtained from various sources such as call detail records (CDRs), logs, reports, and the like for data calls and cellular and/or landline telephone calls, collected from various network elements, such as edge routers, gateways, domain name system (DNS) servers, and so forth, trouble ticket system reports, billing system reports, provisioning system reports, and so forth, or aggregate records created from the foregoing types of logs, reports, records, and the like. Network event data may also be collected from devices at the customer premises, such as gateways, routers, set top boxes, and so forth. Thus, the network event data may include call detail records (CDRs), trouble ticket system reports, billing system reports, provisioning system reports, television viewing records, or clickstream records, and so forth...” 
Therefore, Dunmire discloses receiving networking event data from wide variety of sources of which also includes devices at customer premises. Dunmire collects “network event data… from various network elements, such as edge routers, gateways, domain name system (DNS) servers, and so forth”.  Furthermore, Dunmore states: “network event data may also be collected from devices at the customer premises” – which suggests Dunmore collects “network event data” from additional devices that are not necessarily at the customer premises. Therefore, Dunmire discloses data is collected from various networking equipment including local and remote to the customer. 
Independent claims 9 and 16 are rejected for similar reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunmire et al. (US Pub 2018/0167504) in view of Adams Jr. (US Pub 2006/0248407).
Regarding claim 1, Dunmire discloses a method comprising: receiving, from a portion of a network, data indicative of an operational status of the network (para 0012- “network event data, such as a number of dropped calls, a television service outage, reduced data speeds, and so forth”; para 0009 – “service disruption”; and para 0042 – “Network event data may also be collected from devices at the customer premises, such as gateways, routers, set top boxes, and so forth”) wherein the portion is configured to provide at least one service to a plurality of users associated with a plurality of premises, and wherein the portion is located remotely from the plurality of premises (para 0042 - network event data… from various network elements, such as edge routers, gateways, domain name system (DNS) servers, and so forth; also see fig. 1, servers 155); determining, based on historical data, whether a communication system associated with the network will receive a communication from a first source (para 0018 – “the propensity to call score of the customer is determined based upon a number of past calls of the customer to the customer call center”; para 0019); and sending, based on determining that the communication system will receive the communication from the first source, a notification to the first source associated with the network (para 0014 – “a customer who is likely to be suffering from a problem associated with a reason code, for detecting customers having customer profiles that match the set of shared traits and who are also determined to be likely to call a customer call center regarding the problem, and for pushing automated customer service content to such customers in order to prevent unnecessary calls to the customer call center” and para 0020 – “customer service content may comprise automated customer service content (i.e., content that does not include a live agent component), such as text instructions, audio instructions, video instructions, text, audio or video tutorials, interactive troubleshooting guides, and so forth. In one example, the customer service content that is targeted to the problem underlying the reason code may be identified and selected).
Dunmire does not explicitly disclose sending a notification to the first source indicating a status associated with the operational status of the network.
Adams Jr discloses sending a notification to the first source indicating a status associated with the operational status of the network (para 0120)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dunmire with the teachings of Adams Jr in order to improve customer service by keeping the customers aware of the network statuses (Adams Jr, para 0120).
Regarding claim 2, Dunmire discloses further comprising: receiving user information indicating a usage of the communication system associated with the first source.
Regarding claim 4, Dunmire and Adams Jr discloses further comprising: sending, based on a determination that a probability, associated with the communication, satisfies a predetermined threshold (Dunmire, para 0019), the notification to a second source (Dunmire, para 0020) indicating an operational status of the network (Adams Jr, para 0120).
Regarding claim 5, Dunmire discloses wherein the notification comprises at least one of a voice message, an email, an on-screen television notification, or a short message service (SMS) text message (para 0050).
Regarding claim 6, Dunmire discloses wherein the operational status is associated with error data indicative of an interruption of an operation of the network (para 0012- “network event data, such as a number of dropped calls, a television service outage, reduced data speeds, and so forth”; para 0009 – “service disruption”; also see para 0012-0015).
Regarding claim 7, Dunmire discloses further comprising: identifying, based at least in part on the error data, an event of interest corresponding to the operational status of the network; and determining an association between subject matter of one or more communications indicated in the historical data and the event of interest (para 0034).
Regarding claim 8, Dunmire discloses wherein the first source comprises a user device (para 0012-0015; para 0026).
Regarding claims 9 and 16, see rejection of claim 1.
Regarding claims 10 and 17, see rejection of claim 2.
Regarding claims 12 and 19, see rejection of claim 4.
Regarding claim 13, see rejection of claim 5.
Regarding claims 14 and 20, see rejection of claim 6.
Regarding claim 15, see rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652